DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled claims 1 and 2 and claim 3 is amended. Claims 4-10 are withdrawn.  This rendered moot the prior art rejection of record (see, below). 
The scope of the Markush search of quinoline derivative compound has been extended to compound 2, 3, 5, 6, 8, 9, 10, 11, 15, 16, and 17 sequentially. None of the searches for these compounds returned prior art. The Markush search was then extended to the compound depicted below, which is compound 12 from the instant claim 3.

    PNG
    media_image1.png
    106
    262
    media_image1.png
    Greyscale

A search for compound 12 returned prior art. Therefore, the Markush search will not be extended to additional species of “quinoline derivative compound” (following Markush search practice) in/for/during this Office Action.  See “SEARCH 6” in enclosed search notes. 
  Note that the full scope of base claim 3 has not yet been searched for prior art and double patent art.  Only Applicants’ elected compound and the extended Markush search to compound 12 (see, above) have been searched per claim 3 for prior art and double patent art. 
Applicants elected compound and the Markush search extension as defined, above, read on claim 3. 
Claims 4-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
Applicants are invited to cancel claims 4-10, as they are not eligible for rejoinder. 
Additional Markush searching will not be made in the After Final. Applicants are invited to submit RCE to resume additional Markush searches over additional species of “quinoline derivative compound”.  

Current Status of 17/021,438
This Office Action is responsive to the amended claims of 08/25/2022. 
Claims 3 is amended. Claims 4-10 are withdrawn. 
Claim 3 has been examined on the merits. 
Priority
This application claims foreign priority to KR10-2020-0016824, filed on 02/12/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
A review of the file wrapper indicates a foreign language priority document. However, since it is not in English, a judgement cannot be made as to whether it supports the instant claims, which is required to perfect foreign priority. The conditions of 35 U.S.C. § 119(a)-(d) or (f) are not met.
Therefore, the effective filing date is 09/15/2020. 
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of 08/25/2022. 
The Examiner has reviewed the claim amendments and Reply of 08/25/2022. 
Applicants canceled claims 1 and 2. Applicants amended claim 3. 
Applicants amended claim 3 in accordance with Examiner’s suggestions to overcome the claim objections (see paragraph 20 of previous Office Action). The claims objections are rendered moot by Applicants’ amendments. 
The indefiniteness rejection against claims 1-2 (see paragraphs 21-24 of previous Office Action) is withdrawn. Applicants canceled claims 1 and 2, rendering the rejection moot. 
The obviousness rejection against claims 1-2 (see paragraphs 25-27 of previous Office Action) over WANG is withdrawn. Applicants canceled claims 1 and 2, rendering the obviousness rejection moot. 

Response to Amendment Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
HIGUCHI (EP2767532 A1), as referenced in PTO-892 page 1 line N. 

HIGUCHI anticipates compound 17, depicted below (page 59). 

    PNG
    media_image1.png
    106
    262
    media_image1.png
    Greyscale

Compound 17 is compound 12 of the instant claim 3. This anticipates claim 3. 

Conclusion
No claims are presently allowable as written.
Compounds 2, 3, 5, 6, 8, 9, 10, 11, 15, 16, and 17 are free from the prior art. See “SEARCH 6” (Examiner search) in enclosed search notes.
For the expedition of this case, the Examiner includes some, not all, close art that will be prior art as the Markush Search is extended. HIGUCHI (US20150239878, as referenced in IDS filed 08/04/2021), discloses compound (21) on page 45, which is identical to instant compound 13. ZHUDE (US20170189566, as referenced in PTO-892) discloses compound TZ-19-158 at page 36, row 4, which is identical to compound 7. STN RN NO. 130520-71-7 and RN NO. 130520-68-2 (referenced as non-patent literature cite NO. 1 on IDS dated 04 August 2021) are identical to instant compounds 1 and 4 respectively.
An art search for the compounds of claim 3 retrieved new applicable prior art. See “SEARCH 6” (Examiner search) in enclosed search notes. 
A review of the instant application’s inventor/assignee/owner names within “SEARCH 6” STN search results did not retrieve any double patent references. 
Furthermore, a review of the instant applications inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references. See “SEARCH 1” through “SEARCH 4” in enclosed search notes. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625